DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a pre-process module, configured to pre-emphasize,” “a windowing module, configured to window,” “an FFT module, configured to perform Fourier transform,” “a Mel filtering module, configured to perform odd-even separation processing,” “an adjacent frame merging module, configured to accumulate,” “a logarithm and discrete cosine transform (DCT) module, configured to perform logarithm operation and DCT,” in claim 1.
Because this/these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Objections
Claim 5 is objected to because of the following informalities:  claim 5 recites “A” in the formulas “T/2i*A bits” where A is not defined.  As best understood, “A” is to represent a bit-wise measure of data precision. Therefore, to overcome this objection, one suggested amendment would be to include “wherein A is a bit-wise data precision value.” Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al., "EERA-KWS: A 163 TOPS/W Always-on Keyword Spotting Accelerator in 28nm CMOS Using Binary Weight Network and Precision Self-Adaptive Approximate Computing," in IEEE Access, vol. 7, pp. 82453-82465, June 21, 2019, doi: 10.1109/ACCESS.2019.2924340 (herein “Liu”) in view of Vu et al., "Implementation of the MFCC front-end for low-cost speech recognition systems," Proceedings of 2010 IEEE International Symposium on Circuits and Systems, 2010, pp. 2334-2337, doi: 10.1109/ISCAS.2010.5537242 (herein “Vu”), further in view of He et al., "A new approach to pipeline FFT processor," Proceedings of International Conference on Parallel Processing, 1996, pp. 766-770, doi: 10.1109/IPPS.1996.508145 (herein “He”).
Regarding claim 1, Liu teaches an ultra-low-power speech feature extraction circuit based on non-overlapping framing and serial fast Fourier transform (FFT), comprising (Liu Abstract and bottom right of page 82457, a feature extraction as part of the operations of the disclosed system, with estimated power at most 115.9 micro-Watts (ultra-low-power) and where the FFT is operated with no frame overlapping): 
a pre-process module, configured to pre-emphasize a serial input speech sequence (Liu top-right of page 82457, pre-emphasis processing passing an input speech signal through a filter that raises the high-frequency portion (pre-emphasize)); 
a windowing module, configured to window pre-emphasized data by taking, and output a data stream containing T data points frame by frame, T=2N, N being a positive integer (Liu page 82457-82458, frame processing which takes overlapping frames F1 and F2, and divides it into three sub-frames, where fig. 1 on page 82456 illustrates the input data being 16-bit (sampled) data, thus the sub-frames comprised of some integer number (T) data points); 
an FFT module, configured to perform Fourier transform on the windowed data layer by layer and then output data (Liu pages 82457-82458, FFT receives input of the frame processed data and outputs results (output data)); 
a Mel filtering module, configured to perform processing on an energy value of the data output by the FFT module, and to obtain a Mel value of a current frame (Liu page 82457, output of FFT is input to the Mel filter bank which applies a set of triangular filters to the frame data that comes out of the FFT); 
an adjacent frame merging module, configured to accumulate the multi-order Mel value of the current frame and a multi-order Mel value of a previous frame, and output an updated multi-order Mel value of the current frame (Liu fig. 4D, page 82457-82458, after the Mel filtering with the rectangular bandpass filters is performed on the sub-frames, the rectangular filtering of sub-frames f1 and f2 are added as the final feature output of frame F1, and the rectangular filtering of sub-frames f2 and f3 are added as the final feature output of frame F2); and 
a logarithm and discrete cosine transform (DCT) module, configured to perform logarithm operation and DCT on the updated multi-order Mel value of the current frame, and output a speech feature value represented by compression (Liu page 82457, fig. 4A, in the traditional MFCC computing method, a logarithm and DCT operation are performed upon the output of the Mel-filtering, to output the MFCC features).
Liu does not explicitly teach t-millisecond data as a data length of a window.
Further, while Liu does teach the FFT outputs data, Liu does not teach that it outputs bit-permuted complex data.
Still further, while Liu does teach Mel filtering, Liu does not teach that it is odd-even separation, or perform multi-order Mel filtering on an energy value of an odd time index or an even time index to obtain a multi-order.
Vu teaches window by taking t-millisecond data as a data length of a window (Vu page 2334, and 2337, following a usual pre-processing procedure, pre-emphasized speech is broken down with a window function into a framed signal, where the design uses a 16-bit input signal at 16kHz sampling rate and with 512 samples per frame, thus defining the window length from the frame time-wise per samples and sampling rate).
Vu further teaches odd-even separation (Vu page 2336, fig. 4, Mel frequency bank calculation including separate calculations for even power spectrum and odd power spectrum), and perform multi-order Mel filtering on an energy value of an odd time index or an even time index to obtain a multi-order Mel value (Vu page 2336, figs. 4 and 5, in the Mel filter-bank implementation, weight values are stored for an odd filter and applied, where 12 odd filters are applied (multi-order Mel filtering)).
Vu also teaches an FFT outputting complex data (Vu page 2337, fig. 6, output of the OvIDFT being separate real and imaginary (complex) values).
He teaches outputs bit-permuted data (He page 769, section IV, an implementation of an FFT that outputs a bitstream in bit-reversed order).
Therefore, taking the teachings of Liu and Vu together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the MFCC feature extraction disclosed in Liu with the odd/even Mel filter processing as disclosed in Vu at least because doing so would provide a simpler hardware structure leading to significant memory savings (see Vu page 2336, upper left column).
Further, taking the teachings of Liu and He together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the MFCC feature extraction disclosed in Liu with the bit-reversed order output of an FFT as disclosed in He at least because doing so would allow for use of an FFT architecture that has a minimum requirement for multipliers and storage, thus reducing complexity of the FFT (see He page 770).
Regarding claim 2, Liu does not teach the limitations of claim 2. Vu teaches wherein the Mel filtering module comprises: a mode selector, having an input end connected to the complex data output by the FFT module, and outputting the energy value of the odd time index or the even time index (Vu page 2336, fig. 4, Multiplier block that receives one input from the output of the DFT (FFT) module, and another input (selector) from the ROM for providing the corresponding sample location to be multiplied by the odd filter value to produce Eodd (energy value of odd time index)); 
a multi-order Mel filtering module of an odd time point, having an input end connected to the energy value of the odd time index, reading a partial sum of the Mel value of the odd time index, and obtaining the multi-order Mel value of the current frame by accumulating the read partial sum after the energy value of the current odd time point is multiplied by a Mel coefficient (Vu page 2336, fig. 4, oAccumulator (odd accumulator) receives the Eodd value and adds it to a value (reading a partial sum) in the oAccumulator, where the Eodd value is produced by the DFT data sample being multiplied by the odd filter value); and 
a multi-order Mel filtering module of an even time point, having an input end connected to the energy value of the even time index, reading a partial sum of the Mel value of the even time index, and obtaining the multi-order Mel value of the current frame by accumulating the read partial sum after the energy value of the current even time point is multiplied by a Mel coefficient (Vu page 2336, fig. 4, eAccumulator (even accumulator) receives the Eeven value from the subtractor and adds it to a value (reading a partial sum) in the eAccumulator, where the Eeven value is produced by the DFT data sample being multiplied by the odd filter value as given in equation 7).
Therefore, taking the teachings of Liu and Vu together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the MFCC feature extraction disclosed in Liu with the odd/even Mel filter processing as disclosed in Vu at least because doing so would provide a simpler hardware structure leading to significant memory savings (see Vu page 2336, upper left column).
Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Vu in view of He, as set forth above regarding claim 1 from which claim 4 depends, further in view of Liu et al., "A 22nm, 10.8 μ W/15.1 μ W Dual Computing Modes High Power-Performance-Area Efficiency Domained Background Noise Aware Keyword- Spotting Processor," in IEEE Transactions on Circuits and Systems I: Regular Papers, vol. 67, no. 12, pp. 4733-4746, Dec. 2020 (IEEE states first date of publication to be June 2, 2020), doi: 10.1109/TCSI.2020.2997913 (herein “Liu2”).
Regarding claim 4,  Liu does not teach the limitations of claim 4. Liu2 teaches wherein the pre-process module pre-emphasizes a serial input speech sequence by subtracting data of a current time of the input speech sequence from data of a previous time and then accumulating a value after shifting the data of the previous time rightward by 4 bits to obtain pre-emphasized data (Liu2 fig. 5, page 4737, pre-emphasis including an input of 8 bit speech which is stored in a register, and filtered output is calculated as subtracting the n-1’th speech input data (data of previous time) from s[n] (data of current time), followed by a 4 right-bit shifter and a summation unit).
Therefore, taking the teachings of Liu and Liu2 together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the MFCC feature extraction disclosed in Liu with the pre-emphasis processing as disclosed in Liu2 at least because doing so would provide less computational complexity and thus reduce power consumption (see Liu2 page 4737, right column).
Regarding claim 7, Liu does not teach the limitations of claim 4. Liu2 teaches wherein a formula for pre-emphasizing a serial input speech sequence is: dataout[k] = datain, [k] - datain, [k - 1] + datain, [k - 1] >> 4 , where dataout[k] is pre-emphasized data of a current time k, datain[k] is data of a current time k, and datain[k - 1] is data of a previous time k – 1 (Liu2 fig. 5, page 4737, pre-emphasis including an input of 8 bit speech which is stored in a register, and filtered output is calculated as subtracting the n-1’th speech input data (data of previous time) from s[n] (data of current time), followed by a 4 right-bit shifter and a summation unit, the end result of the pre-emphasis unit realizing the claimed equation).
Therefore, taking the teachings of Liu and Liu2 together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the MFCC feature extraction disclosed in Liu with the pre-emphasis processing as disclosed in Liu2 at least because doing so would provide less computational complexity and thus reduce power consumption (see Liu2 page 4737, right column).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Vu in view of He, as set forth above regarding claim 1 from which claim 6 depends, further in view of Zhang et al., "The fixed-point optimization of mel frequency cepstrum coefficients for speech recognition," Proceedings of 2011 6th International Forum on Strategic Technology, 2011, pp. 1172-1175, doi: 10.1109/IFOST.2011.6021229 (herein “Zhang”).
Regarding claim 6, Liu does not teach the limitations of claim 6. Zhang teaches wherein the logarithm and DCT module takes a logarithm value with the base of 2 for the updated multi-order Mel value of the current frame and takes a logarithm value with the base of 2 for a Mel value in a lookup table manner, and performs DCT (Zhang page 1174, section 3.3, page 1172, fig. 1, logarithmic processing on MFCCs using a log base 2 logtable (lookup table), where DCT processing is performed after the logarithmic processing).
Therefore, taking the teachings of Liu and Zhang together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the MFCC feature extraction disclosed in Liu with the logarithmic and DCT processing as disclosed in Zhang at least because doing so would reduce execution time of MFCC processing (see Zhang section I).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Vu in view of He in view of Zhang, as set forth above regarding claim 6 from which claim 8 depends, further in view of Singh et al., "An Approach to Extract Feature using MFCC," IOSR Journal of Engineering (IOSRJEN), Vol. 04, Issue 08 (August. 2014), pp 21-25  (herein “Singh”).
Regarding claim 8, Liu does not explicitly teach the limitations of claim 8. Singh teaches wherein a DCT formula is                                 
                                    C
                                    
                                        
                                            x
                                        
                                    
                                    =
                                    
                                        
                                            ∑
                                            
                                                m
                                                =
                                                0
                                            
                                            
                                                M
                                                -
                                                1
                                            
                                        
                                        
                                            s
                                            (
                                            m
                                            )
                                        
                                    
                                    
                                        
                                            cos
                                        
                                        ⁡
                                        
                                            
                                                
                                                    
                                                        
                                                            π
                                                            x
                                                            
                                                                
                                                                    m
                                                                    -
                                                                    0.5
                                                                
                                                            
                                                        
                                                        
                                                            M
                                                        
                                                    
                                                
                                            
                                            ,
                                             
                                            x
                                            =
                                            1,2
                                            ,
                                            .
                                            .
                                            ,
                                            L
                                            ,
                                        
                                    
                                
                             where                                 
                                    C
                                    
                                        
                                            x
                                        
                                    
                                
                             is an X-order DCT result,                                 
                                    s
                                    (
                                    m
                                    )
                                
                             is an m-order Mel value, L is a DCT order, and M is a Mel order (Singh page 24, item 6, Discrete cosine transform of the mel-scale cepstral coefficients set forth in the given DCT formula which is the same as the claimed formula, except using different letters for variables and a “1” based summation index, but these two formulas are otherwise the same).
Therefore, taking the teachings of Liu and Singh together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the MFCC feature extraction disclosed in Liu with the DCT formula as disclosed in Singh at least because doing so would allow for implementation in Matlab, a common tool for signal processing and analysis (see Singh Abstract).


Allowable Subject Matter
Claims 3 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, the closest cited art of record includes the combination of Liu, Vu and He as set forth above. While Vu does teach in fig. 4D, that the output values of the rectangular MFCC filtering from respective sub-frames are in some kind of unit such that they can be summed together with the value from other sub-frames to result in final output MFCC values for original frames F1 and F2, Vu does not teach, whether considered alone, or in an obvious combination of the cited art, the summation units “accumulate the multi-order value of the current frame and the multi-order Mel value of the previous frame,” as claimed, and in view of all of the limitations of claim 3, and claims 2 and 1 which claim 3 depends from.
Regarding claim 5, the closest cited art of record includes the combination of Liu, Vu and He as set forth above, and further, in view of Shan et al., "A 510-nW Wake-Up Keyword-Spotting Chip Using Serial-FFT-Based MFCC and Binarized Depthwise Separable CNN in 28-nm CMOS," in IEEE Journal of Solid-State Circuits, vol. 56, no. 1, pp. 151-164, Jan. 2021 (IEEE earliest pub date given as October 10, 2020), doi: 10.1109/JSSC.2020.3029097. It is noted that Shan qualifies as prior art given that the earliest publication date is October 10, 2020, and features authors that are not also inventors of the present application, thus, Shan is a 102(b)(1) reference “by another.” While Shan discloses in fig. 5 use of a Radix-22 SDF based FFT with multiple butterfly units, Shan does not disclose the claimed “the N/2th Radix-22 SDF unit comprises only one butterfly operation unit and a memory of 2*A bits,” and all other limitations of claim 5 and claim 1 from which claim 5 depends.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hasan et al., "Preprocessing of Continuous Bengali Speech for Feature Extraction," 2020 11th International Conference on Computing, Communication and Networking Technologies (ICCCNT), 2020, pp. 1-4, doi: 10.1109/ICCCNT49239.2020.9225469. Hasan is directed towards pre-processing steps for speech signals in a feature extraction process.
Saambhavi et al., "Design of feature extraction circuit for speech recognition applications," TENCON 2012 IEEE Region 10 Conference, 2012, pp. 1-5, doi: 10.1109/TENCON.2012.6412215. Saambhavi is directed towards speech signal processing to obtain MFCC features including a logarithm circuit with a lookup table implementation and DCT.
Guarneri, US 2021/0065689 A1, directed towards MFCC feature extraction using a signal processing chain that includes windowing, FFT, mel filtering, log and DCT.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M KOETH whose telephone number is (571)272-5908. The examiner can normally be reached Monday-Friday, 09:30-18:30 EDT/EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHELLE M. KOETH
Primary Examiner
Art Unit 2656



/MICHELLE M KOETH/Primary Examiner, Art Unit 2656